Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2022 has been entered.
 
The response and amendment filed on October 13, 2022 have been received.
Claims 1-20 are pending, claims 10-19 are withdrawn from further consideration, and claims 1-9 and 20 are being examined. 

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):

The Objection to claim 20 is withdrawn due to the amendment to claim 20 (i.e., in line 5, “E. Coli” is replaced with –E. coli--). 

Upon further consideration and study of Applicant’s entire specification, examiner determines that no new matter was introduced, as such the rejection of claims 1-9 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (New Matter Rejection) is withdrawn. 

With respect to the rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, Applicant argues that “claim 20 has been amended to provide antecedent basis for the term “disruptive dietary component”” (See p. 8, section 3., of Remarks filed on 10/12/2022), however, claim 20 is only amended to italicize “E. Coli” (See last page of claim listing filed on 10/13/2022). Therefore, the rejection of claim 20 under 35 U.S.C. 112(b) is maintained.

Applicant arguments with respect to the rejection of claims 1-6 and 9 under 35 U.S.C. 103, are considered but are not persuasive, because the issue is not the finality of the previous Office Action (of 02/23/2022), since the finality of the previous Office action was withdrawn as indicated in the petition decision mailed on 06/10/2022, and subsequently no response was filed during the statutory period for reply to the Office action which was expired on August 23, 2022. 
In this case, Applicant arguments are copied and pasted some paragraphs from the petition decision without specifically pointing out to how the language of claims 1-6 and 9 patentably distinguishes them from the cited references as applied to the rejection of claims 1-6 and 9 under 35 U.S.C. 103 (See p. 8-9, part 4., of Remarks filed on 10/13/2022). It should be noted that a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims 1-6 and 9 patentably distinguishes them from the cited references is not a proper response (Also see, for example, MPEP 2666 37 C.F.R. 1.111). In addition, contrary to Applicant’s arguments claim 20 was not rejected under 35 U.S.C. 103 in the previous Office action. 
For the reasons mentioned immediately-above, the 103 rejection of claims 1-6 and 9 are maintained.

Objection(s):
a)
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

b)
The disclosure (see p. 32, line 13) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

c)
The use of the term SPLENDA (for example, in pages 6 and 7) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 , line 6, recites the limitation "the disruptive dietary component" in claim 20.  There is insufficient antecedent basis for this limitation in the claim, because the preceding steps of claim 20 (as amended) does not recite a disruptive dietary component but recites a non-caloric artificial sweetener.

Suggestion: in claim 20, line 6, replace “disruptive dietary component” with –non-caloric artificial sweetener--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kim et al as evidenced by previously cited Wikipedia in view of previously cited Singh et al. and of previously cited Elseweidy et al.

Claim Interpretation:
The claims are given their broadest reasonable interpretation consistent with the specification, for example, paragraphs [0006] and [0023] of applicant specification defines a subject in need is a subject having inflammation of the digestive tract that consumes non-caloric artificial sweetener and presence of Enterobacteriaceae in the subject’s fecal sample, and the Proteobacteria including Enterobacteriaceae.
 “[0006] .. The subject can have, or be suspected of having, an inflammatory condition of the digestive tract. One step of the method can include assaying a previously obtained fecal sample from the subject for the presence of Enterobacteriaceae (e.g., a coliform, such as E. coli) and an activity level of MPO. The subject can decrease ingestion of the non-caloric artificial sweetener if the assayed presence of Enterobacteriaceae and the activity level of MPO are increased as compared to control levels.”
“[0023] As used herein, the term "Proteobacteria" can refer to a major phylum of predominantly gram-negative bacteria including, but not limited to, Escherichia (e.g., E. coli), Bacteroidetes, Salmonella, Vibrio, Helicobacter, Yersinia and Legionellales “. 

As such the limitation “one or more gram-negative Proteobacteria” is being interpreted as gram-negative bacteria from phylum Protobacteria including gram-negative Enterobacteriaceae.  

Regarding claim 1, Kim et al. teach a method for reducing or alleviating inflammation in the digestive tract of a subject in need thereof that consumes a disruptive dietary component, the method comprising: assaying a previously obtained fecal sample from the subject for the presence of one or more gram-negative Proteobacteria (collected stool/cecal samples from mice on high-fat-diet or HFD are assayed to investigate gut microbiota by pyrosequencing, significant modulation of Proteobacteria, the high-fat-diet (or HFD)- induced gut microbiota was associated with intestinal inflammation and eventually obesity, furthermore the activity of MPO, a representative inflammatory marker was increased in the intestine of HFD mice) (see for example p. 2 right-hand column 2nd and 5th paragraphs, p. 3 right-hand column 2nd-3rd paragraphs titled “HFD led to dysfunction of gut microbiota” and 5th paragraph titled “HFD-induced colitis”, and p. 8 right-hand column 2nd paragraph below Figure 6 legend). 
Regarding the abundance of one or more gram-negative Proteobacteria increased compared to control level (amended claim 1), Kim et al. teach the number of one gram-negative Proteobacteria, i.e., gram-negative Enterobacteriaceae are increased in the intestinal microflora which is induced by consumption of the disruptive dietary component (HFD compared to LFD) (see for example. p. 8 left-hand column 1st paragraph below Figure 6 legend, and p 6 Figure 3C and related legend).
 It should be noted that Enterobacteriaceae bacteria taught by Kim et al. are gram-negative bacteria from phylum Proteobacteria (see for example, p.1 1st paragraph of Enterobacteriaceae according to Wikipedia). 
Regarding assaying an activity level of a peroxidase enzyme and … the activity level of the of a peroxidase enzyme are increased compared to control levels, in claim 1, Kim et al. further teach assaying an activity level of a peroxidase enzyme (determining MPO or myeloperoxidase activity in cecal content mice with intestinal inflammation/colitis) (see for example, p. 9 left-hand column 1st paragraph below Figure 7 legend), the increased activity levels of the peroxidase enzyme (MPO upregulation) by the disruptive dietary component/HFD is associated with the intestinal inflammation (p. 8 right-hand column 2nd paragraph below Figure 6 legend). 
Regarding claim 1 Kim et al. further teach the subject is suffering from, or suspected of suffering from, inflammation in the digestive tract (mice with intestinal inflammation/colitis) (see for example, p. 9 left-hand column 1st paragraph below Figure 7 legend).
Regarding claim 3, Kim et al. teach wherein the subject is suffering from, or suspected of suffering from, inflammatory bowel disease (HFD-induced colitis) (see for example, p. 3 right-hand column paragraph titled “HFD-induced colitis”, and p. 7 Figure 4 and its descriptions).
Regarding claim 4, Kim et al. teach wherein the subject is suffering from, or suspected of suffering from Crohn's disease or ulcerative colitis (HFD-induced colitis) (see for example, p. 3 right-hand column paragraph titled “HFD-induced colitis”, and p. 7 Figure 4 and its descriptions).).
Regarding claim 9, Kim et al. teach wherein the enzyme peroxidase is myeloperoxidase (see for example, p. 2 right-hand column 5th paragraph “Assay of myeloperoxidase activity”).

Regarding the limitation “decreasing ingestion of the disruptive dietary component by the subject in which the abundance of one or more gram-negative Proteobacteria and activity level of the peroxidase enzyme are increased” in claim 1, although Kim et al. do not explicitly teach decreasing ingestion of the disruptive dietary component by the subject in which the abundance of one or more gram-negative Proteobacteria and activity level of the peroxidase enzyme are increased, however Kim et al. teach prolonged feeding with the disruptive dietary component (fat-enriched diets or high-fat-diet or HFD) induce dysregulated gut microbiota, inflammation and obesity which is a major constituent of metabolic syndrome (see for example, p. 1 Introduction, and p. 2 left-hand column 1st paragraph, and p. 10 left-hand column 2nd paragraph), Kim et al. also teach increased abundance of gram-negative Enterobacteriaceae bacteria/a gram-negative Proteobacteria induced by the disruptive dietary component, i.e., high-fat-diet or HFD, compared to control level (compared with mice fed LFD), and intestinal inflammation increased (see for example. p. 2 left-hand column 1st paragraph, and p. 8 left-hand column 1st paragraph below Figure 6 legend, and p. 10 left-hand column 2nd paragraph), as well as increased activity level of the peroxidase enzyme (MPO), a representative inflammatory marker is associated with intestinal inflammation (see for example, p. 8 right-hand column 2nd paragraph below Figure 6 legend, and p. 3 right-hand column 5th paragraph heading “HFD-induced colitis”). 
Therefore, in view of the above teachings of Kim et al., a person of ordinary skill in the art before the effective filing date of the invention knowing that prolonged feeding with the disruptive dietary component taught by Kim et al. induce increased abundance of gram-negative Enterobacteriaceae bacteria/a member of gram-negative Proteobacteria phylum and increased the activity level of the peroxidase enzyme (an inflammatory marker) as well as increased intestinal inflammation in the subject that consumes the disruptive dietary component (as taught b y Kim et al.), would have been motivated to decrease the ingestion of the disruptive dietary component by the subject in the method taught by Kim et al. with a reasonable expectation of success in decreasing ingestion of said disruptive dietary component by the subject in which the abundance of one or more gram-negative Proteobacteria and activity level of the peroxidase enzyme are increased compared to control levels. 
Kim et al. do not teach the subject is suffering… from chronic gastritis (claim 2), wherein the gram-negative Proteobacteria are selected from the group consisting of Escherichia, Helicobacter (claim 5), and the Gram-negative Proteobacteria is E. Coli (claim 6).
However, regarding claims 2 and 5, Elseweidy et al. teach in a subject suffering from gastritis the abundance of gram-negative Proteobacteria and the level of the activity of a peroxidase enzyme are increased (gram-negative Proteobacteria Helicobacter pylori infection caused gastritis and increased MPO activity) (see for example, p. 2775 left-hand column 2nd paragraph below Figure 4 legend, p. 2772 right-hand column last paragraph, Table 1, and right-hand column last paragraph).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the abundance of a gram-negative Proteobacteria (Helicobacter, i.e., Helicobacter pylori) and a peroxidase enzyme activity are increased in a subject suffering from gastritis (as taught by Elseweidy et al.), would have been motivated to combine the teachings of prior art and apply the method taught by Kim et al. to assay a previously obtained fecal sample from the subject in need thereof that consumes a disruptive dietary component for the presence of one Proteobacteria (Helicobacter) and the activity level of a peroxidase enzyme taught by the prior art to both increase in subjects suffering from gastritis, and decreasing the ingestion of the disruptive dietary component by the subject with a reasonable expectation of success in assaying a previously obtained fecal sample from the subject suffering from gastritis (taught by Elseweidy et al.) that consumes a disruptive dietary component for the presence of one or more gram-negative Proteobacteria (Helicobacter) and the activity level of a peroxidase enzyme (MPO) taught by the prior art to be increased in the subject suffering from gastritis (taught by Elseweidy et al.) and decreasing the ingestion of said disruptive dietary component by the subject in which the abundance of gram-negative Proteobacteria (Helicobacter) and activity level of the peroxidase enzyme are increased compared to control levels and providing the claimed method for reducing or alleviating inflammation in the digestive tract of a subject in need thereof that consumes a disruptive dietary component. The claimed method would have been obvious because Kim et al. teach a method for reducing or alleviating inflammation in the digestive tract of a subject in need thereof that consumes a disruptive dietary component, the method comprising: assaying a previously obtained fecal sample from the subject in which the abundance of one or more gram-negative Proteobacteria and the activity level of a peroxidase enzyme are increased as compared to control, and because Elseweidy et al. teach the abundance of one or more gram-negative Proteobacteria (Helicobacter) and the activity level of a peroxidase enzyme (MPO) are increased in a subject suffering from gastritis. 
Moreover, regarding claim 6, Singh et al. teach inflammation in digestive tract of a subject with inflamed intestine (inflamed mouse intestine) caused by increased in abundance of (bloom of) gram-negative Proteobacteria an E. coli , and further teach and activity level of a peroxidase enzyme (MPO) is increased (see for example, p. 7 right-hand column “Discussion” both paragraphs, and p. 8 Figure 6 and its descriptions). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the abundance of a gram-negative Proteobacteria (E. coli ) and a peroxidase enzyme (MPO) activity are increased in a subject suffering from intestinal inflammation (as taught by Singh et al.), would have been motivated to combine the teachings of prior art and apply the method taught by Kim et al. to assay a previously obtained fecal sample from the subject in need thereof that consumes a disruptive dietary component for the presence of one gram-negative Proteobacteria (E. coli) and the activity level of a peroxidase enzyme taught by the prior art to both increase in subjects suffering from intestinal inflammation, and decreasing the ingestion of the disruptive dietary component by the subject with a reasonable expectation of success in assaying a previously obtained fecal sample from the subject suffering from inflamed intestine (taught by Singh et al.) that consumes a disruptive dietary component for the presence of one or more gram-negative Proteobacteria (E. coli) and the activity level of a peroxidase enzyme (MPO) taught by the prior art to be increased in the subject suffering from gastritis (taught by Singh et al.) and decreasing the ingestion of said disruptive dietary component by the subject in which the abundance of gram-negative Proteobacteria and activity level of the peroxidase enzyme are increased compared to control levels and providing the claimed method for reducing or alleviating inflammation in the digestive tract of a subject in need thereof that consumes a disruptive dietary component. The claimed method would have been obvious because Kim et al. teach a method for reducing or alleviating inflammation in the digestive tract of a subject in need thereof that consumes a disruptive dietary component, the method comprising: assaying a previously obtained fecal sample from the subject in which the abundance of one or more gram-negative Proteobacteria and the activity level of a peroxidase enzyme are increased as compared to control, and because Singh et al. teach the presence of gram-negative Proteobacteria (E. coli) and the activity level of peroxidase enzyme (MPO) are increased in digestive tract of a subject with inflamed intestine.

Conclusion(s):
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (b), set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651